



Exhibit 10.1




Bank of America, N.A.
Banc of America Bridge LLC
Banc of America Securities LLC
9 West 57th Street
New York, NY 10019
Lehman Brothers Commercial Bank
Lehman Brothers Inc.
Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, NY 10019







March 4, 2007
The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, NJ 07645
 
Project Pearl
Commitment Letter
$615,000,000 ABL Facility
$780,000,000 Senior Secured Bridge Facility
Ladies and Gentlemen:
 
You have advised Bank of America, N.A. (“Bank of America”), Banc of America
Bridge LLC (“Banc of America Bridge”), Banc of America Securities LLC (“BAS”),
Lehman Brothers Commercial Bank (“LBCB”), Lehman Brothers Inc. (“Lehman”) and
Lehman Commercial Paper Inc. (“LCPI” and, together with Bank of America, Banc of
America Bridge, BAS, LBCB and Lehman, each a “Commitment Party” and,
collectively, the “Commitment Parties”) that The Great Atlantic & Pacific Tea
Company, Inc., a Maryland corporation (the “Borrower” or “you”), intends to
acquire (the “Acquisition”), directly or indirectly through one or more
subsidiaries, all or substantially all of the issued and outstanding capital
stock, or all or substantially all of the assets, of Pathmark Stores, Inc., a
Delaware corporation (the “Target”). The Borrower, the Target and their
respective subsidiaries are sometimes herein collectively referred to as the
"Companies". For purposes of this Commitment Letter, “LBCB,” “LCPI” and “Lehman”
shall mean LBCB, LCPI or Lehman, as the case may be, and/or any of their
respective affiliates, as they shall determine to be appropriate to provide the
services contemplated herein.
 
You have also advised us that you intend to finance the Acquisition, the costs
and expenses related to the Transaction (as hereinafter defined), the repayment
of certain existing indebtedness of the Companies (the “Refinancing”) and the
ongoing working capital and other general corporate purposes of the Companies
after consummation of the Acquisition from the following sources (and that no
financing other than the financing described herein will be required in
connection with the Transaction): (a) a senior secured revolving credit facility
of $615.0 million (the “ABL Facility”); (b) up to $780.0 million in gross
proceeds from the issuance and sale by the Borrower of fixed rate or a
combination of fixed and floating rate senior secured notes (the “Senior Secured
Notes”) or, alternatively, up to $780.0 million of senior secured loans (such
senior secured loans, the “Bridge Loans” and, together with any rollover loans
and exchange notes related thereto, the “Bridge Advances”) under a bridge
facility (the “Bridge Facility” and, together with the ABL Facility, the
“Facilities”) made available to the Borrower as interim financing to senior
secured notes or other securities of the Companies which may be issued after the
Closing Date for the purpose of refinancing all or a portion of the outstanding
Bridge Loans; (c) shares of common stock, par value $1.00 per share, of the
Borrower in an amount no less than $169.0 million (the “Equity Consideration”);
and (d) proceeds from the sale of up to 7.1 million Class A subordinate shares
of Metro, Inc. or, if such sale results in net cash proceeds of less than $190
million, additional shares of common stock or preferred stock of the Borrower in
an amount equal to the difference between $190.0 million and the net cash
proceeds generated by such sale. The Acquisition, the Refinancing, the entering
into and funding of the ABL Facility, the issuance and sale of the Senior
Secured Notes or the entering into and funding of the Bridge Facility, the
Equity Consideration, the sale of the Metro, Inc. equity securities and/or
Borrower equity securities and all related transactions are hereinafter
collectively referred to as the “Transaction”. The currently projected sources
and uses of funds for financing the Transaction are as set forth on Schedule I
hereto.
 
1.  Commitments. (a) In connection with the foregoing, Bank of America (the
“Initial ABL Lender”) is pleased to advise you of its commitment to provide the
full principal amount of
 


--------------------------------------------------------------------------------



the ABL Facility upon and subject to the terms and conditions set forth in this
letter and in the summary of terms attached as Annex I and III hereto
(collectively, the “Senior Financing Summary of Terms”). In addition, Bank of
America is pleased to advise you of its willingness to act (either directly or
through one of its affiliates or divisions) as the sole and exclusive
administrative agent (in such capacity the “ABL Administrative Agent”) for the
ABL Facility. BAS is pleased to advise you of its willingness, as sole lead
arranger and sole book running manager (in such capacity, the “ABL Lead
Arranger”) for the ABL Facility, to form a syndicate of financial institutions
and institutional lenders (including the Initial ABL Lender) (collectively, the
“ABL Lenders”) in consultation with you for the ABL Facility. In addition, BAS
is pleased to advise you of its willingness to act as the sole and exclusive
syndication agent and documentation agent for the ABL Facility, and will perform
the duties and exercise the authority customarily performed by it in such roles.
 
(b) In connection with the foregoing, each of Banc of America Bridge and LBCB
(each an “Initial Bridge Lender” and collectively the “Initial Bridge Lenders”
and, together with the Initial ABL Lender, the “Initial Lenders”) is pleased to
advise you of its several, but not joint, commitment to provide, upon and
subject to the terms and conditions set forth in this letter and in the summary
of terms attached as Annex II and III hereto (collectively, the “Bridge Summary
of Terms” and, together with the Senior Financing Summary of Terms, the
“Summaries of Terms” and, together with this letter agreement, the “Commitment
Letter”), 60% and 40%, respectively, of the aggregate principal amount of the
Bridge Facility. BAS and Lehman are pleased to advise you of their willingness,
as joint lead arrangers and joint book running managers (it being understood
that BAS shall appear on the “left” and Lehman shall appear on the “right” of
any Information Memorandum or other offering materials in connection with the
Bridge Facility) (in such capacities, the “Bridge Lead Arrangers” and, together
with the ABL Lead Arranger, the “Lead Arrangers”) for the Bridge Facility, to
form a syndicate of financial institutions and institutional lenders (including
the Initial Bridge Lenders) (collectively, the “Bridge Lenders” and, together
with the ABL Lenders, collectively, the “Lenders”) in consultation with you for
the Bridge Facility. In addition, Banc of America Bridge is pleased to advise
you of its willingness to act (either directly or through one of its affiliates
or divisions) as the sole and exclusive administrative agent (in such capacity
the “Bridge Administrative Agent” and, together with the ABL Administrative
Agent, the “Administrative Agents”) for the Bridge Facility, and LCPI is pleased
to advise you of its willingness to act as the sole and exclusive syndication
agent for the Bridge Facility, and each will perform the duties and exercise the
authority customarily performed by it in such a role.
 
(c) If you accept this Commitment Letter as provided below in respect of the ABL
Facility, the date of the initial funding under the ABL Facility, and/or if you
accept this Commitment Letter as provided below in respect of the Bridge
Facility, the date of the initial funding of the Bridge Facility (or of the
issuance and sale of the Senior Secured Notes in lieu of funding the Bridge
Facility), in each case is referred to herein as the “Closing Date”, and the
consummation of such initial funding or issuance and sale is referred to herein
as the “Closing”.
 
(d) All capitalized terms used and not otherwise defined herein shall have the
same meanings as specified therefor in the Summaries of Terms.
 
2.  Conditions to Financing. The commitment of Bank of America in respect of the
ABL Facility, the commitment of Banc of America Bridge and LBCB in respect of
the Bridge Facility and the undertaking of BAS, Lehman and LCPI to provide the
services described herein are each subject to the satisfaction of the conditions
precedent set forth in Annex III hereto in addition to your acceptance of the
separate confidential fee letter addressed to you dated the date hereof from the
Commitment Parties (the “Fee Letter”).
 
3.  Syndication. The Lead Arrangers intend to commence syndication of each of
the Facilities promptly after your acceptance of the terms of this Commitment
Letter and the Fee Letter related to each such Facility, and the commitment of
Bank of America, Banc of America Bridge or LBCB hereunder, as the case may be,
related to each such Facility shall be reduced dollar-for-dollar as and when
corresponding commitments are received from the ABL Lenders or Bridge Lenders,
as the case may be; provided that, notwithstanding the foregoing, the respective
commitments of Bank of America, Banc of America Bridge or LBCB hereunder, as the
case may be, shall not be so reduced to the extent
 

2

--------------------------------------------------------------------------------



that any ABL Lender or Bridge Lender, as the case may be, to whom commitments
are syndicated fails to fund its commitment at Closing. You agree to assist
actively, and to use your commercially reasonable efforts to cause the Target to
assist actively, the Lead Arrangers in achieving a Successful Syndication (as
defined in the Fee Letter), in the case of the ABL Facility, and Banc of America
Bridge and LBCB, in the case of the Bridge Facility. Such assistance shall
include (a) your providing and causing your advisors to provide, and using your
commercially reasonable efforts to cause the Target and its advisors to provide,
the Commitment Parties upon request with all information reasonably deemed
necessary by the Lead Arrangers to complete such syndication, including, but not
limited to, information, evaluations and projections prepared by Companies and
your and their advisors, or on your or their behalf, or as may be reasonably
requested by the Lead Arrangers, relating to the Transaction, (b) your
assistance in the preparation of one or more information memoranda
(collectively, the “Information Memoranda”) to be used in connection with the
syndication of each such Facility, (c) using your commercially reasonable
efforts to ensure that the syndication efforts of the Lead Arrangers benefit
materially from your existing lending relationships, (d) using your commercially
reasonable efforts to obtain third-party collateral appraisals and commercial
finance audits at least 30 days prior to the Closing Date, and (e) otherwise
assisting the Lead Arrangers in their syndication efforts, including by making
your officers and advisors, and using your commercially reasonable efforts to
make the officers and advisors of the Target, available from time to time to
attend and make presentations regarding your and the Target’s business and
prospects at one or more meetings of prospective Lenders.
 
It is understood and agreed that the Lead Arrangers (as applicable) will manage
and control all aspects of the syndication of each Facility in consultation with
you, including decisions as to the selection of prospective Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that no
Lender participating in either Facility will receive compensation from you in
order to obtain its commitment, except on the terms contained herein and in the
Summaries of Terms or otherwise mutually agreed. You agree that no other agents,
co-agents or arrangers will be appointed and no other titles awarded, in each
case in connection with the Facilities, unless otherwise agreed by you and the
Lead Arrangers (as applicable). It is also understood and agreed that the amount
and distribution of the fees among the Lenders will be at the sole discretion of
the Lead Arrangers (as applicable).
 
Your agreements in this Section 3 shall continue and survive until the
completion of a Successful Syndication of the Facilities (as determined by the
Lead Arrangers (as applicable)) notwithstanding the Closing of the Facilities.
 
4.  Information Requirements. You hereby represent, warrant and covenant that
(a) all information, other than Projections (as defined below), that has been or
is hereafter made available to the Lead Arrangers or any of the Lenders by you
or any of your representatives (or on your or their behalf) or, to the best of
your knowledge, by the Target or its subsidiaries or representatives (on its
behalf) in connection with any aspect of the Transaction (the “Information”) is,
as of each date furnished, and will be, when taken as a whole, complete and
correct in all material respects and does not and will not, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
and (b) all financial projections concerning the Companies that have been or are
hereafter made available to the Lead Arrangers or any of the Lenders by you or
any of your representatives (or on your behalf) or, to the best of your
knowledge, by the Target or its subsidiaries or representatives (or on its
behalf) (the "Projections"), as of the date such Projections have been or are
hereafter made available, have been or will be prepared in good faith based upon
reasonable assumptions. You agree to furnish us with such Information and
Projections as we may reasonably request and to supplement the Information and
the Projections from time to time so that the representation, warranty and
covenant in the immediately preceding sentence is and remains correct on the
Closing Date and on such later date on which a Successful Syndication of the
Facilities is completed. In issuing their respective commitments and in
arranging and syndicating each of the Facilities, you recognize and confirm that
each of the Commitment Parties is and will be using and relying on the
Information and the Projections without independent verification thereof. In
addition, you agree to furnish us with drafts of any registration statement
and/or proxy statement prepared in connection with the Transaction and all
correspondence to or from the SEC related thereto.
 

3

--------------------------------------------------------------------------------





 
You hereby acknowledge that (a) the Commitment Parties will make available
Information and Projections (collectively, “Company Materials”) to the proposed
syndicates of Lenders by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the proposed
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Companies or their
securities) (each, a “Public Lender”). You hereby agree that: (a) you will use
commercially reasonable efforts to identify that portion of the Company
Materials that may be distributed to the Public Lenders and include a reasonably
detailed term sheet among such Company Materials and that all Company Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Company Materials “PUBLIC,” you shall be deemed to have authorized each of the
Commitment Parties and the proposed Lenders to treat such Company Materials as
not containing any material non-public information with respect to the Companies
or their securities for purposes of United States federal and state securities
laws, it being understood that certain of such Company Materials may be subject
to confidentiality requirements of the definitive loan documentation; (c) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (d) each of the
Commitment Parties shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor”.
 
5.  Fees and Indemnities. By executing this Commitment Letter, you agree to
reimburse the Commitment Parties from time to time on demand, upon presentation
of supporting documentation (including actual legal invoices), for all
reasonable documented out-of-pocket fees and expenses (including, but not
limited to, (i) the reasonable fees, disbursements and other charges of Fried
Frank Harris Shriver & Jacobson LLP, as counsel to the Commitment Parties,
Riemer & Braunstein LLP, as counsel to Bank of America and BAS, and of any
special and local counsel to the Commitment Parties or the Lenders retained by
us or on our behalf and (ii) reasonable due diligence expenses, including,
without limitation, fees and expenses related to field examinations, audits and
appraisals) incurred in connection with the Facilities, the syndication thereof
and the preparation of the definitive documentation therefor, and with any other
aspect of the Transaction, any similar transaction and any of the other
transactions contemplated hereby, whether or not definitive documentation is
executed or delivered or the Transaction is consummated, unless otherwise
mutually agreed. You also agree to pay the Commitment Parties such arrangement,
underwriting, agency, funding and other fees in amounts to be agreed upon in
connection with the financing contemplated by this Commitment Letter.
 
You also agree to indemnify and hold harmless each Commitment Party and each
Lender and each of their respective affiliates and their respective officers,
directors, employees, agents, advisors and other representatives (each an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the Transaction or any similar
transaction and any of the other transactions contemplated thereby or (b) the
Facilities and any other financings, or any use made or proposed to be made with
the proceeds thereof, except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct, provided, however, that in the event a final, non-appealable
judgment is made to the effect that such claim, damage, loss, liability or
expense resulted from such Indemnified Party’s gross negligence or willful
misconduct, such Indemnified Party will be responsible for all damages, losses,
liabilities and expenses assessed against the Indemnified Party as set forth in
such final, non-appealable judgment and will remit to you or the Companies, as
the case may be, any amounts previously reimbursed under this Section 5 prior to
the entry of such final, non-appealable judgment. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equityholders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transaction is consummated. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to
 

4

--------------------------------------------------------------------------------



you or your subsidiaries or affiliates or to your or their respective equity
holders or creditors arising out of, related to or in connection with any aspect
of the Transaction, except to the extent of direct (as opposed to special,
indirect, consequential or punitive) damages determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. It is
further agreed that each Commitment Party shall only have liability to you (as
opposed to any other person), and that such Commitment Party shall be liable
solely in respect of its own commitment to the Facilities on a several, and not
joint, basis with any other Lender. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, except
to the extent such damages are found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.
 
6.  Confidentiality; Arm’s Length Relationship. This Commitment Letter and the
Fee Letter and the contents hereof and thereof are confidential and, except for
the disclosure hereof or thereof on a confidential basis to your accountants,
attorneys and other professional advisors retained in connection with the
Transaction, may not be disclosed in whole or in part to any person or entity
without our prior written consent; provided, however, it is understood and
agreed that you may disclose this Commitment Letter (including the Summaries of
Terms) (but not the Fee Letter) (a) on a confidential basis to the board of
directors and advisors of the Target in connection with their consideration of
the Transaction, (b) after your acceptance of this Commitment Letter and the Fee
Letter, in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges and (c) after prompt
written notice to the Lead Arrangers of any legally required disclosure, as
otherwise required by law or in response to a valid court order by a court or
other governmental body.
 
You acknowledge that each of the Commitment Parties or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Each of the Commitment Parties, agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you, the Companies and
your and their respective affiliates with the same degree of care as they treat
their own confidential information. Each of the Commitment Parties further
advises you that it will not make available to you confidential information that
they have obtained or may obtain from any other customer. In connection with the
services and transactions contemplated hereby, you agree that each of the
Commitment Parties is permitted to access, use and share with any of its bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives,
any information concerning you, the Companies or any of your or its respective
affiliates that is or may come into the possession of such Commitment Party or
any of such affiliates.
 
In connection with all aspects of each transaction contemplated by the
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) the Facilities and any related arranging or other
services described in the Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, and you are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated by the Commitment Letter; (b) in connection with the process
leading to such transaction, the Commitment Parties each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
you or any of your affiliates, stockholders, creditors or employees or any other
party; (c) none of the Commitment Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Commitment Party has advised or is
currently advising you or your affiliates on other matters) and none of the
Commitment Parties has any obligation to you or your affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth in this letter; (d) the Commitment Parties and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and your affiliates and the Commitment Parties have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory
 

5

--------------------------------------------------------------------------------



and tax advisors to the extent you have deemed appropriate. You hereby waive and
release, to the fullest extent permitted by law, any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty.
 
Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as amended, each of them may be required to obtain,
verify and record information that identifies you, which information includes
your name and address and other information that will allow such Commitment
Party as applicable, to identify you in accordance with such Act.
 
7.  Survival of Obligations. The provisions of numbered paragraph 4 (until a
Successful Syndication shall have occurred) and paragraphs 5 and 6 (regardless
of whether any definitive documentation for the Facilities shall be executed and
delivered) shall remain in full force and effect notwithstanding the termination
of this Commitment Letter or any commitment or undertaking of any Commitment
Party hereunder.
 
8.  Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
counterparts which, taken together, shall constitute one original. Delivery of
an executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier shall be effective as delivery of a manually executed
counterpart thereof.
 
THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Each of you and each of
the Commitment Parties hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based in contract, tort or
otherwise) arising out of or relating to this Commitment Letter (including,
without limitation, the Summaries of Terms), the Fee Letter, the Transaction and
the other transactions contemplated hereby and thereby or the actions of each of
the Commitment Parties in the negotiation, performance, administration or
enforcement hereof. Each of you and the Commitment Parties hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State court or Federal
court sitting in the Borough of Manhattan in New York City in respect of any
suit, action or proceeding arising out of or relating to the provisions of this
Commitment Letter (including, without limitation, the Summaries of Terms), the
Fee Letter, the Transaction and the other transactions contemplated hereby and
thereby and irrevocably agrees that all claims in respect of any such suit,
action or proceeding, to the fullest extent permitted under applicable law, may
be heard and determined in any such court. Each of you and the Commitment
Parties waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceedings brought in any such court, and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
This Commitment Letter (together with the Summaries of Terms and the Fee Letter)
embodies the entire agreement and understanding among each of the Commitment
Parties, you and your affiliates with respect to the Facilities and supersedes
all prior agreements and understandings relating to the subject matters hereof,
other than the Engagement Letter, dated November 13, 2006, among you, BAS and
Lehman. Those matters that are not covered or made clear herein or in the
Summaries of Terms or the Fee Letter are subject to mutual agreement of the
parties. No party has been authorized by any of the Commitment Parties to make
any oral or written statements that are inconsistent with this Commitment
Letter.
 
Except as otherwise provided in the following paragraph, this Commitment Letter
is not assignable by any party without the prior written consent of the other
parties hereto and is intended to be solely for the benefit of the parties
hereto and the Indemnified Parties. Nothing herein, express or implied, is
intended to or shall confer upon any other third party any legal or equitable
right, benefit, standing or remedy of any nature whatsoever under or by reason
of this Commitment Letter.
 

6

--------------------------------------------------------------------------------





 
Each of the Commitment Parties reserves the right to employ the services of its
affiliates in providing services contemplated by this Commitment Letter and to
allocate, in whole or in part, to its affiliates certain fees payable to it in
such manner as it and its affiliates may agree in their sole discretion. You
also agree that each Commitment Party may at any time and from time to time
assign all or any portion of its commitment hereunder to one or more of its
adequately capitalized affiliates subject to the limitations set forth in this
Commitment Letter.
 
All amounts payable by you under this Commitment Letter will be made in U.S.
dollars and, in any case, shall not be subject to counterclaim or set-off for,
or be otherwise affected by, any claim or dispute relating to any other matter.
In addition, all such payments shall be made without deduction for any taxes,
levies, imposts, duties, deductions, charges or withholdings imposed by any
national, state or provincial taxing authority, or will be grossed up by you for
such amounts.
 
All respective commitments and undertakings of the Commitment Parties under this
Commitment Letter with respect to the ABL Facility will expire at 5:00 p.m. (New
York City time) on March 6, 2007, unless you execute this Commitment Letter as
provided below and the Fee Letter as provided therein to accept such commitments
and return both of them to us prior to that time. All respective commitments and
undertakings of the Commitment Parties under this Commitment Letter with respect
to the Bridge Facility will also expire at that time unless you sign this
Commitment Letter as provided below and the Fee Letter as provided therein to
accept such commitments and return each of them to us prior to that time.
Thereafter, all accepted commitments and undertakings of the Commitment Parties
hereunder will expire on the earliest of (a) March 4, 2008, unless the Closing
Date occurs on or prior thereto, (b) the closing of the Acquisition, (i) in the
case of the ABL Facility, without the use of the ABL Facility and (ii) in the
case of the Bridge Facility, without use of the Bridge Facility, and (c) the
acceptance by the Target of an offer for all or any substantial part of the
capital stock or property and assets of the Target other than as part of the
Transaction.
 
BY SIGNING THIS COMMITMENT LETTER, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) BANK OF AMERICA IS OFFERING TO PROVIDE THE ABL
FACILITY SEPARATE AND APART FROM BANC OF AMERICA BRIDGE’S AND LBCB’S OFFER TO
PROVIDE THE BRIDGE FACILITY, (B) BANC OF AMERICA BRIDGE AND LBCB ARE OFFERING TO
PROVIDE THE BRIDGE FACILITY SEPARATE AND APART FROM BANK OF AMERICA’S OFFER TO
PROVIDE THE ABL FACILITY AND (C) BAS’ AND LEHMAN’S ENGAGEMENT WITH RESPECT TO AN
OFFERING OF SENIOR SECURED NOTES OR SECURITIES PURSUANT TO THE ENGAGEMENT LETTER
IS SEPARATE AND APART FROM (1) BANK OF AMERICA’S OFFER TO PROVIDE THE ABL
FACILITY AND (2) BANC OF AMERICA BRIDGE’S AND LBCB’S OFFER TO PROVIDE THE BRIDGE
FACILITY. YOU MAY, AT YOUR OPTION, ELECT TO ACCEPT THIS COMMITMENT LETTER (AND
THE APPLICABLE PROVISIONS OF THE FEE LETTER) WITH RESPECT TO ANY OR ALL OF THE
FOREGOING.
 
We are pleased to have the opportunity to work with you in connection with this
important financing.
 
[The remainder of this page intentionally left blank.]
 

7

--------------------------------------------------------------------------------


 
 
If the foregoing is in accordance with your understanding, please sign and
return this Fee Letter to us.



 
 
Very truly yours,
 
 
 
BANK OF AMERICA, N.A.
 
 
By:  /s/ James G. Rose, Jr.
        Name:  James G. Rose, Jr.
        Title:    Managing Director
 
 
BANC OF AMERICA BRIDGE LLC
 
 
By:  /s/ James G. Rose, Jr.
        Name:  James G. Rose, Jr.
        Title:    Managing Director
 
 
 
BANC OF AMERICA SECURITIES LLC
 
 
By:  /s/ James G. Rose, Jr.
        Name:  James G. Rose, Jr.
        Title:    Managing Director
 
 
 
LEHMAN BROTHERS COMMERCIAL BANK
 
 
By:  /s/ Brian McNany
      Name:  Brian McNany
Title:    Authorized Signatory
 
 
 
LEHMAN BROTHERS INC.
 
 
By:  /s/ Laurie Perper
Name:  Laurie Perper
Title:    Senior Vice President
 
 
 
LEHMAN COMMERCIAL PAPER INC.
 
 
By:  /s/ Laurie Perper
Name:  Laurie Perper
Title:    Senior Vice President
 


8

--------------------------------------------------------------------------------





The provisions of this Commitment Letter with respect to the ABL Facility are
Accepted and Agreed to as of March 4, 2007:
 
 
THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
 
 
By:  /s/ William J. Moss
        Name:  William J. Moss
        Title:    Treasurer
 
 
The provisions of this Commitment Letter with respect to the Bridge Facility are
Accepted and Agreed to as of March 4, 2007:
 
 
THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
 
 
By:  /s/ William J. Moss
        Name:  William J. Moss
        Title:    Treasurer
 
 








9

--------------------------------------------------------------------------------




CURRENTLY PROJECTED
SOURCES AND USES OF FUNDS1
(all amounts $ millions)
 
Sources
     
Uses
                     
Excess Cash
 
$
88.1
   
Purchase of Target Equity
 
$
673.6
 
Proceeds from Sale of Metro Shares or common stock or preferred stock of
Borrower
   
190.0
   
Refinancing of Target Debt
   
455.1
 
ABL Facility ($615)
   
119.6
   
Assumed Debt of Target (Leases)
 
 
166.7
 
Senior Secured Notes or Bridge Facility
   
780.0
   
Retired Debt of Borrower
   
134.9
 
Assumed Debt of Target (Leases)
   
166.7
   
Series A Warrants
   
40.2
 
Equity Consideration
   
188.6
   
Series B Warrants
   
70.2
 
Series C Warrants
   
40.2
   
Estimated Transaction Fees and Expenses
   
102.7
 
Series D Warrants
   
70.2
                                   
Total Sources
 
$
1,643.4
   
Total Uses
 
$
1,643.4
                       












--------------------------------------------------------------------------------

1  These sources and uses of funds are based on current projections, and the
actual sources and uses may differ based on the cash resources and total debt of
the Borrower and the Target in existence on the Closing Date. Any increases in
Target debt permitted pursuant to the Acquisition Agreement will be assumed.
 


--------------------------------------------------------------------------------



 


ANNEX I
 
SUMMARY OF PRINCIPAL TERMS AND CONDITIONS
$615,000,000 ABL FACILITY
 
Capitalized terms not otherwise defined herein have the same meanings as
specified in the Commitment Letter to which this Annex I is attached.
 
Borrower:
The Great Atlantic & Pacific Tea Company, Inc. and certain of its subsidiaries
to be mutually agreed (the “Borrower”).
   
Guarantors:
All material domestic subsidiaries of Borrower shall guarantee the obligations
of the Borrower.
   
Sole Lead Arranger and Sole Book Runner:
Banc of America Securities LLC (“BAS” and, in such capacity, the “ABL Lead
Arranger”) will act as sole lead arranger and sole book running manager.
   
Administrative and Collateral Agent:
Bank of America, N.A. through its Retail Finance Group will act as sole and
exclusive administrative agent for the ABL Lenders (in such capacity, the “ABL
Administrative Agent”) and as sole and exclusive collateral agent for the ABL
Lenders (in such capacity, the “ABL Collateral Agent” and, together with the ABL
Administrative Agent, the “ABL Agent”).
   
ABL Facility:
A $615.0 million (the “Loan Cap”) fully underwritten senior secured revolving
credit facility (the “ABL Facility”), consisting of a $575.0 million revolver
(the “Revolver”) and up to a $40.0 million last out revolver advance (the "Last
Out Revolver Tranche"). The Last Out Revolver Tranche may be drawn at any time,
and shall be required to be drawn if outstanding loans under the Revolver equal
or exceed $100.0 million (the proceeds of which shall be used to repay the
outstanding loans under the Revolver). After the Last Out Revolver Tranche has
been drawn (in whole or in part), it may thereafter be repaid only as set forth
below.
The Revolver shall have a sub-limit of $300.0 million for the issuance of
standby and documentary letters of credit. Loans to the Borrower shall be
limited to amounts available based on the Borrowing Base (but in no event in
excess of the Loan Cap).
   
Increase Option:
Provided that there is no default or event of default then existing or would
arise therefrom, the Borrower, at its option, may request that the ABL Facility
be increased by an amount not to exceed $100.0 million. Any or all of the
existing Lenders shall initially have the right of first refusal (but not the
obligation) to increase their respective commitments to satisfy the Borrower’s
requested increase of the ABL Facility. If the Lenders are unwilling to increase
their commitments by an amount equal to the requested increase, BAS, in
consultation with the Borrower, will use its reasonable efforts to obtain one or
more financial institutions which are not then lenders (which financial
institution may be suggested by the Borrower) to become party to the loan
documentation and to provide a commitment to the extent necessary to satisfy the
Borrower’s requested increase in the ABL Facility, provided that any such
additional lender(s) shall be reasonably satisfactory to the ABL Agent and the
Borrower. The Borrower shall pay the Agent and the Lenders fees which are
customary and appropriate for the exercise of the Increase Option.




--------------------------------------------------------------------------------






 
Lenders:
Bank of America, N.A. (the “Bank”) and a syndicate of financial institutions
arranged by ABL Agent and BAS in consultation with the Borrower.
   
Purpose:
To finance a portion of the Acquisition and to finance other general corporate
purposes and working capital of the Borrower and its subsidiaries, including
debt repayment, capital expenditures, permitted acquisitions, permitted
distributions, stock repurchases, and the issuance of standby and documentary
letters of credit. The ABL Facility may be used to pay cash consideration to
holders of up to 10% of Target’s shares of common stock outstanding immediately
prior to the Closing Date who have exercised dissenters’ rights in accordance
with the terms of the Acquisition Agreement.
   
Closing Date:
A mutually agreed upon date to be determined but in any event on or before March
4, 2008.
   
Maturity:
Five years from the Closing.
   
Security:
The ABL Facility (and all cash management services and other bank products
provided to any of the Borrower or Guarantors by the ABL Agent or its
affiliates) will be secured by a first priority (subject to exceptions to be
mutually agreed) perfected security position on all real and personal property
of the Borrower and Guarantors, including, without limitation, all inventory,
accounts, prescription lists, owned real property (to the extent the granting of
such security interest would not require the Borrower’s 9⅜% Senior Quarterly
Interest Bonds due 2039 (“QUIBS”) to be equally and ratably secured by such
security interest in accordance with Section 1008(d) of the Borrower’s
indenture, dated as of January 1, 1991, governing the QUIBS), material leased
real properties of the Borrower and the Target (other than for leased material
real properties for which landlord consent is required and not obtained
following the Borrower’s good faith efforts; provided such good faith efforts
shall not require any accommodation to the landlord including accepting any
increase in rent), investment property (including the capital stock of all
subsidiaries, other than A&P Bermuda Limited and A&P Luxembourg S.á.r.l.),
contract rights, documents, supporting obligations and letter-of-credit rights,
instruments, money, cash, cash equivalents, securities and other property of any
kind, deposit accounts, credits, and balances with any financial institution
with which the Borrower maintains deposits, commercial tort claims, all books,
records and other property related to or referring to any of the foregoing,
including books, records, account ledgers, data processing records, computer
software and other property, and proceeds of any of the foregoing, including,
but not limited to, proceeds of any insurance policies, and claims against third
parties, excluding the Borrower’s Class A subordinate shares of Metro, Inc. (the
“Metro Shares”), the Bridge Collateral (defined below) and other



2

--------------------------------------------------------------------------------






 

 
exceptions to be mutually agreed (collectively, the “ABL Collateral”).
In addition, the ABL Facility (and all cash management services and other bank
products provided to any of the Borrower or Guarantors by the ABL Agent or its
affiliates) will be secured by a second priority (subject to exceptions to be
mutually agreed) perfected security position on all of the collateral securing
the Bridge Facility on a first priority basis, as set forth in the Bridge
Summary of Terms (collectively, the “Bridge Collateral” and, together with the
ABL Collateral, the “Collateral”), excluding a security interest in any voting
stock of (or other ownership or profit interests in) A&P Bermuda Limited or the
Metro Shares.
All proceeds from the liquidation of the ABL Collateral from the Borrower and
the Guarantors shall be first applied to obligations other than the Last Out
Revolver Tranche, and after payment of such obligations will be applied to the
Last Out Revolver Tranche.
All of the above described pledges, security interests, and mortgages shall be
created on terms, and pursuant to documentation based upon the Borrower’s
existing credit facility (the “Existing Credit Facility”), with such additions
and modifications thereto as the ABL Agent and the Borrower may reasonably agree
to reflect the proposed transaction, including, without limitation, an
intercreditor agreement with the Bridge Lenders as contemplated in the Bridge
Summary of Terms.
   
Borrowing Base:
The aggregate amount of loans made and letters of credit issued under the
Revolver (including the Last Out Revolver Tranche) shall at no time exceed the
lesser of the Loan Cap or the Borrowing Base.
The Borrowing Base shall be calculated as follows:
The sum of (i) the Inventory Advance Rate multiplied by the net appraised
recovery value of Eligible Inventory, plus (ii) the Receivables Advance Rate
multiplied by the face amount of Eligible Credit Card Receivables, plus (iii)
the Script List Advance Rate multiplied by the most recent forced liquidation
appraised value of Eligible Prescription Lists, plus (iv) the Coinstar Advance
Rate multiplied by the face amount of Eligible Coinstar Receivables, plus (v)
the Prescription Advance Rate multiplied by the face amount of Eligible
Prescription Receivables, plus (vi) the Real Estate Advance Rate multiplied by
the most recent forced liquidation appraised value of Eligible Real Estate, plus
(vii) at the election of the Borrower to be exercised by written notice at least
15 business days prior to the Closing Date, for the twelve month period after
the Closing Date only, the lesser of (A) the Leasehold Advance Rate multiplied
by the most recent forced liquidation appraised value of Eligible Leaseholds, or
(B) the Leasehold Cap, minus (viii) a Closing Date Reserve of $200.0 million
(which reserve shall be eliminated immediately following the consummation of the
Acquisition), minus (ix) such reserves as the ABL Agent may establish from time
to time on a basis consistent with the Existing Credit Facility, with such
additions and modifications thereto as the ABL Agent and the



3

--------------------------------------------------------------------------------






 

 
Borrower may reasonably agree to reflect the proposed transaction. In no event
shall the amounts advanced against (x) Eligible Prescription Lists exceed 20% of
the Borrowing Base, or (y) Eligible Real Estate and Eligible Leaseholds, in the
aggregate, exceed 30% of the Borrowing Base.
 
The initial reserves and the definitions of “Eligible Inventory”, “Eligible
Credit Card Receivables”, “Eligible Prescription Lists”, “Eligible Coinstar
Receivables”, “Eligible Prescription Receivables”, “Eligible Real Estate” and
“Eligible Leaseholds” shall, to the extent defined in the Existing Credit
Facility, be based upon the Existing Credit Facility, with such additions and
modifications thereto as the ABL Agent and the Borrower may reasonably agree to
reflect the proposed transaction, and otherwise shall be mutually established
following completion of an appraisal of the inventory, prescription lists,
leasehold interests and real estate and a commercial finance examination. After
the Closing Date, the ABL Agent may establish additional reserves or change any
reserves on terms similar to those in the Existing Credit Facility, with such
additions and modifications thereto as the ABL Agent and the Borrower may
reasonably agree to reflect the proposed transaction.
 
Prior to the completion of a commercial finance audit and inventory appraisals
satisfactory to the ABL Agent, (i) for the Revolver (excluding the Last Out
Revolver Tranche), the Inventory Advance Rate against the Target's inventory
shall be 54% and (ii) for the Last Out Revolver Tranche, the Inventory Advance
Rate against the Target's inventory, when combined with the Inventory Advance
Rate for the Revolver, shall be 59%. After the completion of a commercial
finance audit and inventory appraisals satisfactory to the ABL Agent and for all
times for the Borrower’s Eligible Inventory, (i) for the Revolver (excluding the
Last Out Revolver Tranche), the Inventory Advance Rate shall be 90% and (ii) for
the Last Out Revolver Tranche, the Inventory Advance Rate, when combined with
the Inventory Advance Rate for the Revolver, shall be 95%.
 
For the Revolver and the Last Out Revolver Tranche the Receivables Advance Rate
shall be 90%, the Coinstar Advance Rate shall be 85% and (i) for the Revolver
(excluding the Last Out Revolver Tranche), the Prescription Advance Rate shall
be 85% and (ii) for the Last Out Revolver Tranche, the Prescription Advance
Rate, when combined with the Prescription Advance Rate for the Revolver, shall
be 90%.
 
Prior to the completion of prescription lists appraisals satisfactory to the ABL
Agent, the Script List Advance Rate against the Target's Eligible Prescription
List shall be 68%. After the completion of prescription lists appraisals
satisfactory to the ABL Agent and for all times for the Borrower's Eligible
Prescription Lists, the Script List Advance Rate shall be 85%.
Prior to the completion of real estate appraisals satisfactory to the ABL Agent,
(i) for the Revolver (excluding the Last Out Revolver Tranche), the Real Estate
Advance Rate against the Target's Eligible



4

--------------------------------------------------------------------------------






 

 
Real Estate shall be 50% and (ii) for the Last Out Revolver Tranche, the Real
Estate Advance Rate against the Target's Eligible Real Estate, when combined
with the Real Estate Advance Rate for the Revolver, shall be 60%, provided that
the maximum amount advanced against Eligible Real Estate shall not exceed $60.0
million in the aggregate. After the completion of real estate appraisals
satisfactory to the ABL Agent and at all times for the Borrower's Eligible Real
Estate (i) for the Revolver (excluding the Last Out Revolver Tranche), the Real
Estate Advance Rate shall be 50% and (ii) for the Last Out Revolver Tranche, the
Real Estate Advance Rate, when combined with the Real Estate Advance Rate for
the Revolver, shall be 60%.
 
The Leasehold Advance Rate shall be 40%. The Leasehold Cap shall be (a) $50.0
million for the first nine months after the Closing Date, (b) $37.5 million for
the tenth month after the Closing Date, (c) $25.0 million for the eleventh month
after the Closing Date, (d) $12.5 million for the twelfth month after the
Closing Date, and (d) $0 thereafter.
   
Borrowing Options:
 
Borrowings under the Revolver shall be at the Alternate Base Rate (being the
higher of the Prime Rate established by Bank of America, N.A. from time to time
or the Federal Funds Effective Rate plus 0.50%) plus the Applicable Margin
("Prime Rate Loan") or the LIBOR Rate plus the Applicable Margin ("LIBOR Rate
Loan"). LIBOR Rates will be quoted for one, two, three, or six months (and, if
available to all Lenders, nine or twelve months). Prime Rate Loans shall require
same business day’s notice. LIBOR Rate Loans shall require three business days’
advance notice. Interest on Prime Rate Loans will be due and payable quarterly
in arrears. Interest on LIBOR Rate Loans will be payable at the end of each
applicable interest period or quarterly in arrears, whichever is earlier. All
interest shall be based on a 360-day year (or 365/366 in the case of Prime Rate
Loans) and actual days elapsed.
   
Swing Line Option:
Swing line loans (“Swing Line Loans”) will be made available by the Bank on a
same day basis in an aggregate amount not to exceed $50.0 million. All Swing
Line Loans shall bear interest at the Prime Rate plus the Applicable Margin.
Each Lender will acquire an irrevocable and unconditional pro rata participation
in each Swing Line Loan. Any such Swing Line Loan(s) will reduce availability
under the Revolver on a dollar for dollar basis.
   
Applicable Margin:
At Closing, the Applicable LIBOR/Prime Rate Margin will be set at Level III of
the first grid set forth below (if, prior to the Closing Date, the Borrower
elects to include Eligible Leaseholds as a category in the Borrowing Base) or of
the second grid set forth below (if, prior to the Closing Date, the Borrower
elects not to include Eligible Leaseholds as a category in the Borrowing Base).
Commencing six months after the Closing Date, the Applicable Margin will be
based upon the applicable pricing grid below, based upon Excess Availability (to
be defined in the definitive loan documents) as set forth below (dollars in
millions):





5

--------------------------------------------------------------------------------






Pricing Grid For such Period that Eligible Leaseholds are included in the
Borrowing Base:
                                 
Level
 
Minimum Excess Availability
 
Revolver LIBOR Applicable Margin
 
Last Out Revolver Tranche LIBOR Applicable Margin
 
Revolver Prime Rate Applicable Margin
 
Last Out Revolver Tranche Prime Rate Applicable Margin
 
Revolver Unused Fee
 
Last Out Revolver Tranche Unused Fee
 
I
   
³$325.0
   
1.25
%
 
2.50
%
 
0.25
%
 
1.00
%
 
0.25
%
 
0.50
%
II
   
³$225.0, <$325.0
   
1.50
%
 
2.75
%
 
0.25
%
 
1.25
%
 
0.25
%
 
0.50
%
III
   
³$125.0, <$225.0
   
1.75
%
 
3.00
%
 
0.25
%
 
1.50
%
 
0.25
%
 
0.50
%
IV
   
<$125.0
   
2.00
%
 
3.25
%
 
0.50
%
 
1.75
%
 
0.25
%
 
0.375
%



 
Pricing Grid for any Period that Eligible Leaseholds are not included in the
Borrowing Base:
                                 
Level
 
Minimum Excess Availability
 
Revolver LIBOR Applicable Margin
 
Last Out Revolver Tranche LIBOR Applicable Margin
 
Revolver Prime Rate Applicable Margin
 
Last Out Revolver Tranche Prime Rate Applicable Margin
 
Revolver Unused Fee
 
Last Out Revolver Tranche Unused Fee
 
I
   
³$325.0
   
1.00
%
 
2.50
%
 
0.00
%
 
1.00
%
 
0.25
%
 
0.50
%
II
   
³$225.0, <$325.0
   
1.25
%
 
2.75
%
 
0.00
%
 
1.25
%
 
0.25
%
 
0.50
%
III
   
³$125.0, <$225.0
   
1.50
%
 
3.00
%
 
0.00
%
 
1.50
%
 
0.25
%
 
0.50
%
IV
   
<$125.0
   
1.75
%
 
3.25
%
 
0.25
%
 
1.75
%
 
0.25
%
 
0.375
%
 



Letter of Credit Issuer:
Bank of America, N.A. or any of its affiliates.
   
Letter of Credit Fees:
Standby Letter of Credit Fees shall be set at the greater of the Revolver LIBOR
Applicable Margin minus 0.25% or 1.00% per annum. Documentary Letter of Credit
Fees will be set at 50% of the Revolver LIBOR Applicable Margin. In addition,
the Borrower shall pay the Issuer customary fees for the negotiation and
amendment of each Letter of Credit as agreed between the Borrower and the Issuer
from time to time. Borrower shall pay the Issuer, for its own account, a
fronting fee equal to 1/8 of 1% on the aggregate outstanding stated amount of
all Letters of Credit, payable quarterly in arrears.
   
Default Pricing:
2.00% above the then Applicable Margin upon written demand at the election of
the Majority Lenders following a payment or bankruptcy event of default.
   
Underwriting Fee:
Payable to the ABL Agent and the ABL Lead Arranger in the amounts and at the
times as set forth in a Fee Letter of even date.
   
Agent’s Fee:
Payable to the ABL Agent in the amounts and at the times as set forth in a Fee
Letter of even date.
   
Unused Fee:
An unused fee will be charged against the average daily undrawn amount of each
of the Revolver and the Last Out Revolver Tranche, payable quarterly in an
amount equal to the amount set forth in the definition of Applicable Margin.



6

--------------------------------------------------------------------------------






 
Mandatory Prepayments:
(A) If at any time the aggregate amount of outstanding loans, unreimbursed
letter of credit drawings and undrawn letters of credit under the ABL Facility
exceeds the lesser of the Loan Cap and the Borrowing Base in effect at such
time, then the Borrower will immediately repay outstanding loans and cash
collateralize letters of credit in an aggregate amount equal to such excess,
with such payments to be first applied to the Revolver and after the Revolver
has been paid in full, the Last Out Revolver Tranche.
 
(B) Upon the occurrence and during the continuance of a Cash Control Trigger,
all proceeds of ABL Collateral shall be deposited in a Concentration Account
maintained by the ABL Agent and will be promptly applied by the ABL Agent on a
daily basis to repay outstanding loans, and if an Event of Default then exists,
to cash collateralize letters of credit.
 
(C) All proceeds from the sale or disposition of any ABL Collateral (other than
in the ordinary course of business) shall be paid to the ABL Agent and applied
by the ABL Agent to the outstanding obligations in a manner based upon the terms
of the Existing Credit Facility, with such additions and modifications thereto
as the ABL Agent and the Borrower may reasonably agree to reflect the proposed
transaction.
 
(D) The application of proceeds from mandatory prepayments shall not reduce the
commitments under the ABL Facility and such proceeds may be reborrowed subject
to the terms of the definitive loan documentation.
   
Prepayments/Commitment Reduction:
The Borrower may prepay the amounts owed under the Revolver and reduce or
terminate the total commitments under the Revolver from time to time in minimum
amounts to be mutually agreed without penalty or premium. If the amounts owed on
account of loans made under the ABL Facility are less than $75.0 million for
five consecutive business days, the Borrower may prepay amounts owed under the
Last Out Revolver Tranche. If the Last Out Revolver Tranche is prepaid in whole
or in part, any borrowings under the ABL Facility thereafter requested shall, if
loans under the Revolver then equal or exceed $100.0 million, be again made
under the Last Out Revolver Tranche (the proceeds of which shall be used to
repay the outstanding loans under the Revolver) until the Last Out Revolver
Tranche is again fully borrowed before any further borrowings are made under the
Revolver. The Borrower may also repay in full the Last Out Revolver Tranche and
terminate the commitments therefor if at the time of such payment and
termination (a) there are no loans outstanding under the ABL Facility (other
than under the Last Out Revolver Tranche), (b) there is Excess Availability in
an amount not less than 20% of the Borrowing Base for the Revolver, and (c) the
Borrower has demonstrated to the ABL Agent on a pro forma basis, average Excess
Availability for the next 12 months will not be less that 20% of the Borrowing
Base for the Revolver. The Borrower may, prior to the Closing Date or at any
time thereafter, upon prior notice to the ABL Agent cause the Borrowing Base to
be modified by the termination of Eligible Leaseholds as a Borrowing Base
category, as long as no overadvance would result therefrom. Any such
termination, once



7

--------------------------------------------------------------------------------






 

 
made, may not be reversed and no further advances shall thereafter be made
against Eligible Leaseholds.
   
Cash Management:
The Borrower shall maintain a concentration account with the Bank throughout the
term of the ABL Facility. All collections and proceeds from collateral will be
deposited either directly into the ABL Agent’s account with the Bank or as
otherwise provided in the Existing Credit Facility, with such additions and
modifications thereto as the ABL Agent and the Borrower may reasonably agree to
reflect the proposed transaction. The Borrower shall establish cash management
provisions reasonably acceptable to the ABL Agent based upon the terms of the
Existing Credit Facility, with such additions and modifications thereto as the
ABL Agent and the Borrower may reasonably agree to reflect the proposed
transaction, provided that the Borrower shall not be obligated to obtain control
agreements with any depository which is not an institution into which the
collections and proceeds of collateral are concentrated. The ABL Agent shall not
exercise control over cash unless and until Excess Availability is less than or
equal to $75.0 million (the “Cash Control Trigger”) or (b) an event of default
exists. In the event that Excess Availability exceeds the Cash Control Trigger
for 30 consecutive days, or if the event of default is cured or waived, the ABL
Agent shall relinquish control over cash until another Cash Control Trigger
Event or event of default occurs, provided that in no event shall the ABL Agent
be obligated to release cash control more than a number of times to be mutually
agreed.
   
Financial Covenants:
Excess Availability shall not, at any time, be less than 10% of the Borrowing
Base (calculated based on the advance rates for the Last Out Revolver Tranche).
   
Representations and Warranties:
Based upon the terms of the Existing Credit Facility, with such additions and
modifications thereto as the ABL Agent and the Borrower may reasonably agree to
reflect the proposed transaction.
   
Other Covenants:
Affirmative and negative covenants based upon the terms of the Existing Credit
Facility, with such additions and modifications thereto as the ABL Agent and the
Borrower may reasonably agree to reflect the proposed transaction (with
carveouts, baskets and materiality thresholds to be mutually agreed)
ABL Agent will have the right to conduct periodic commercial finance exams and
appraisals at the Borrower’s expense. As long as Excess Availability is (i)
greater than $250.0 million, the ABL Agent may undertake one such exam and
appraisal in any twelve month period, (ii) less than or equal to $250.0 million
but greater than or equal to $100.0 million, the ABL Agent may undertake two
such exams and appraisals in any twelve month period, and (iii) less than $100.0
million, the ABL Agent may undertake three such exams and appraisals in any
twelve month period; provided that, the provisions of this clause (iii) shall
not apply to real estate appraisals or prescription lists appraisals, to the end
that only one or two such appraisals (as applicable) may be undertaken at the
Borrower's expense prior to the occurrence of an Event of Default. In addition
to the foregoing, the



8

--------------------------------------------------------------------------------






 

 
Agent may undertake additional exams and appraisals at any time at its own
expense and may undertake such exams and appraisals as it deemed necessary, at
the Borrower’s expense, after the occurrence of an Event of Default.
   
Events of Default:
Events of Default based upon the terms of the Existing Credit Facility, with
such additions and modifications thereto as the ABL Agent and the Borrower may
reasonably agree to reflect the proposed transaction (with carveouts, baskets,
and materiality thresholds to be mutually agreed).
   
Conditions Precedent:
Those specified in Annex III to the Commitment Letter.
   
Expenses:
Reasonable expenses for syndication, commercial finance exams, appraisals and
reasonable legal fees and expenses of counsel for the ABL Agent and other out of
pocket expenses of the ABL Agent and the ABL Lead Arranger will be paid by the
Borrower whether or not the ABL Facility is closed.
   
Indemnification:
The Borrower agrees to indemnify and hold the ABL Lead Arranger, the ABL Agent,
and the Lenders and their respective shareholders, directors, agents, officers,
subsidiaries and affiliates harmless from and against any and all damages,
actual out of pocket losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, and reasonable costs and expenses incurred,
suffered, sustained or required to be paid by an indemnified party by reason of
or resulting from the transactions contemplated hereby except to the extent
resulting from the gross negligence, bad faith or willful misconduct of any
indemnified party. In all such litigation, or the preparation therefor, the Lead
Arrangers, the ABL Agent and the Lenders shall be entitled to select their
respective counsel (provided that, with respect to Lenders which are not the ABL
Agent, such Lenders shall be limited to one counsel, absent a conflict of
interest) and, in addition to the foregoing indemnity, the Borrower agrees to
pay the reasonable fees and expenses of such counsel.
   
Assignments and Participations:
The Lenders will be permitted to grant participations or assignments of their
loans and commitments. Any Lender will be permitted to assign a portion of
Revolver (or Last Out Revolver Tranche) to another eligible lending institution
(to be defined in the definitive documentation) in minimum amounts of $10.0
million, subject to customary provisions of participation or assignment
transactions. Except during the continuance of an event of default, the Borrower
shall have the right to consent to any such assignment, such consent not to be
unreasonably withheld or delayed.
   
Voting Rights:
Lenders holding at least a majority of all of the outstanding commitments (the
"Majority Lenders") for all amendments and waivers, provided that certain events
shall require consent of all Lenders directly affected thereby.
   
ABL Agent’s Counsel:
Riemer & Braunstein, LLP.
   
Governing Law:
New York.







9

--------------------------------------------------------------------------------





ANNEX II-A
SUMMARY OF PRINCIPAL TERMS AND CONDITIONS
 
$780,000,000 SENIOR SECURED BRIDGE FACILITY
 
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.
 
Borrower:
Same Borrower as in the ABL Summary of Terms.
   
Guarantors:
Same Guarantors as in the ABL Summary of Terms. The Bridge Loans will be
guaranteed on a senior secured basis by the Guarantors. Any Guarantor no longer
required to guarantee the ABL Facility in accordance with the terms thereof will
be automatically released from its obligations to guarantee the Bridge Loans.
   
Joint Lead Arrangers and Joint Book Managers:
Banc of America Securities LLC (“BAS”) and Lehman Brothers Inc. (“Lehman”) will
act as joint lead arrangers and joint book running managers for the Bridge
Facility (in such capacity, the “Bridge Lead Arrangers”).
   
Initial Bridge Lenders:
Banc of America Bridge LLC or an affiliate thereof (“Banc of America Bridge”),
Lehman Brothers Commercial Bank (“LBCB” and, together with Banc of America
Bridge, the “Initial Bridge Lenders”) and other financial institutions and
institutional lenders acceptable to the Bridge Lead Arrangers (the “Bridge
Lenders”).
   
Administrative and Collateral Agent:
Banc of America Bridge will act as sole and exclusive administrative agent for
the Bridge Lenders (in such capacity, the “Bridge Administrative Agent”) and as
sole and exclusive collateral agent for the Bridge Lenders (in such capacity,
the “Bridge Collateral Agent”).
   
Syndication Agent:
Lehman Commercial Paper Inc. (“LCPI”) will act as sole and exclusive syndication
agent for the Bridge Facility (in such capacity, the “Bridge Syndication
Agent”).
   
Bridge Facility:
Up to $780.0 million of senior secured bridge loans (the “Bridge Loans”). The
Bridge Loans will be available to the Borrower in one drawing upon consummation
of the Acquisition.
   
Security:
The Borrower and each of its Subsidiaries will grant the Bridge Collateral
Agent, for the benefit of the Bridge Lenders, valid and perfected first priority
(subject to certain exceptions to be set forth in the loan documentation) liens
and security interests in general intangibles (including payment intangibles,
software, trademarks and other intellectual property), 65% of the voting stock
of (or other ownership or profit interests in) A&P Bermuda Limited (which will
own, directly or indirectly, at least 10.9 million Metro Shares at the Closing
Date) and all proceeds and products of the foregoing (collectively, the “Bridge
Collateral”). In addition, in the event of bankruptcy and insolvency defaults,
the Borrower and each applicable Subsidiary will grant the Bridge Collateral
Agent, for the benefit of the Bridge Lenders, valid and perfected first priority
(subject to certain exceptions to be set forth in the loan documentation) liens
and security interests




--------------------------------------------------------------------------------






 

 
in the Metro Shares.
 
In addition, the Borrower and each of its Subsidiaries will grant the Bridge
Collateral Agent, for the benefit of the Bridge Lenders, valid and perfected
second priority (subject to certain exceptions to be set forth in the loan
documentation) liens and security interests in all of the collateral securing
the ABL Facility on a first priority basis, as set forth in ABL Summary of Terms
(collectively, the “ABL Collateral” and, together with the Bridge Collateral,
the “Collateral”).
 
The liens and security interests granted to the Bridge Collateral Agent for the
benefit of the Bridge Lenders in the ABL Collateral will be subject to a first
priority lien in favor of Bank of America, N.A. through its Retail Finance
Group, in its capacity as collateral agent (the “ABL Collateral Agent”) for the
benefit of the ABL Lenders, pursuant to the Intercreditor Agreement referred to
below.
   
Intercreditor Agreement:
The Bridge Collateral Agent and the ABL Collateral Agent will enter into an
intercreditor agreement (the “Intercreditor Agreement”) in form and substance
reasonably satisfactory to the Bridge Administrative Agent and the ABL Agent,
BAS and Lehman providing, among other things, that (i) the lien of the Bridge
Collateral Agent for the benefit of the Bridge Lenders in the ABL Collateral
shall be subordinate to the lien of the ABL Collateral Agent in such ABL
Collateral for the benefit of the lenders under the ABL Facility, (ii) the
Bridge Collateral Agent and the Bridge Lenders shall have limited voting rights
with respect to releases of ABL Collateral and (iii) prior to the termination of
the Bridge Facility and the repayment in full of all Bridge Advances, the Bridge
Collateral Agent and the Bridge Lenders shall have the exclusive right to
administer, perform and enforce (or not enforce) the terms of the security
documents with respect to the Bridge Collateral, subject to certain limited
rights of access on behalf of the ABL Collateral Agent on behalf of the lenders
under the ABL Facility.
   
Ranking:
The Bridge Loans will be senior secured obligations of the Borrower, ranking
equally in right of payment with all of Borrower’s existing and future senior
secured obligations and senior to all of Borrower’s future subordinated
obligations. The Guarantees will be senior secured obligations of each
Guarantor, ranking equally with all existing and future senior secured
obligations of such Guarantor and senior in right of payment to any future
subordinated obligations of such Guarantor. The Bridge Loans and the Guarantees
will be effectively subordinated to all indebtedness which may become
outstanding under the ABL Facility with respect to the ABL Collateral, to the
extent of the value of those assets.
   
Purpose:
To finance a portion of the Acquisition, to refinance certain existing debt of
the Borrower, the Target and their respective subsidiaries and to pay related
fees and expenses.
   
Closing Date:
March 4, 2008.



2

--------------------------------------------------------------------------------






 
Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to the
three month LIBOR in effect from time to time plus the Applicable Margin. The
Applicable Margin for Bridge Loans shall be 575 basis points and will increase
by an additional 50 basis points at the end of each subsequent three-month
period for so long as the Bridge Loans are outstanding; provided that the
interest rate shall not exceed 12.00% per annum (the “Total Cap”).
Notwithstanding the foregoing, following the occurrence of a payment or
bankruptcy event of default, the applicable interest rate shall be increased by
an additional 2.00% per annum.
   
Maturity:
Twelve months from the date of initial advance (the “Bridge Loan Maturity Date”
or “Rollover Date”).
   
Optional Prepayment:
The Bridge Loans may be prepaid prior to the Bridge Loan Maturity Date, without
premium or penalty, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment
date.
   
Mandatory Prepayments:
The Borrower will prepay the Bridge Loans, without premium or penalty, together
with accrued interest to the prepayment date, with any of the following: (i) the
net proceeds from the issuance of any debt securities or equity securities of
the Borrower, the Target or any of their respective subsidiaries; (ii) subject
to customary exceptions to be agreed and only to the extent such amounts are not
required to be paid to the ABL Lenders under the ABL Facility, the net proceeds
from any other indebtedness incurred by the Borrower or any of the Borrower’s
subsidiaries; and (iii) subject to customary exceptions to be agreed and only to
the extent such amounts are not required to be paid to the ABL Lenders under the
ABL Facility, the net proceeds from asset sales (including, without limitation,
the sale or disposition of any Bridge Collateral or any of the Metro Shares) by
the Borrower or any of the Borrower’s subsidiaries, subject to the right of the
Borrower, in the case of sales of stores, warehouses and other assets in the
ordinary course of business and consistent with past practice in an aggregate
amount not to exceed $25.0 million per year, to reinvest such proceeds within 15
months or commit to reinvest such proceeds within 12 months and, if so committed
to reinvestment, reinvest within 180 days after such commitment.
   
Change of Control:
In the event of a Change of Control, each Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay the outstanding
principal amount of the Bridge Loans, plus accrued and unpaid interest thereon
to the date of prepayment without any premium (other than, in the case of
Exchange Notes the interest rate for which has been fixed in accordance with the
terms set forth in Annex II-C, a prepayment fee equal to 1.00% of such
outstanding principal amount). Prior to making any such offer, the Borrower
will, within 30 days of the Change of Control, repay all obligations under the
ABL Facility or obtain any required consent of the ABL Lenders under the ABL
Facility to make such prepayment of the Bridge Loans.
   
Conversion into Rollover Loans:
If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Bridge Loan Maturity Date, the principal amount of



3

--------------------------------------------------------------------------------






 

 
the Bridge Loans outstanding on the Rollover Date may, subject to the conditions
precedent set forth in Annex II-B, be refinanced by senior secured rollover
loans with a maturity of seven years from the Rollover Date (the “Rollover
Loans” and, together with the Bridge Loans, the “Bridge Advances”) and otherwise
having the terms set forth in Annex II-B. On or after the Rollover Date, the
Bridge Lenders will have the right to exchange the notes evidencing the
outstanding Rollover Loans advanced by them having an aggregate principal amount
exceeding $50.0 million to the Borrower for Exchange Notes of the Borrower
having the terms set forth in Annex II-C.
   
Conditions Precedent to Initial Funding:
Those specified in Annex III to the Commitment Letter.
   
Covenants:
Usual and customary for financing transactions of this type, including without
limitation (a) a negative pledge on the Metro Shares and the capital stock of
A&P Bermuda Limited and A&P Luxembourg S.á.r.l., and (b) affirmative covenants
similar to those contained in the ABL Facility and negative covenants customary
for high yield financings of issuers of similar credit quality (which would be
intended to be based on negative covenants contained in the proposed offering of
Senior Secured Notes) (with such additions and modifications thereto as the
Bridge Lead Arrangers and the Borrower may reasonably agree to reflect the
proposed transaction).
   
Representations and Warranties, Events of Default, Waivers and Consents:
Similar to those contained in the ABL Facility (with such additions and
modifications thereto as the Bridge Lead Arrangers and the Borrower may
reasonably agree to reflect the proposed transaction) (except that only a cross
acceleration default shall apply with respect to defaults under the ABL Facility
or other material indebtedness).
   
Right to Assign
Bridge Loans:
The Bridge Lenders shall have the right to assign their interest in the Bridge
Loans in whole or in part in compliance with applicable law to any third parties
only with the prior written consent of the Bridge Lead Arrangers. In addition,
the Initial Bridge Lenders may share their respective commitments with any third
party only with the prior written consent of the Bridge Lead Arrangers.
Notwithstanding the foregoing, if the Initial Bridge Lenders hold less than 51%
of the aggregate amount of Bridge Advances, the Initial Bridge Lenders shall be
deemed to hold 51% of the aggregate amount of Bridge Advances such that the
Initial Bridge Lenders can at all times approve any amendment or waiver of the
provisions of the loan agreement and other definitive credit documentation,
except any such amendment or waiver requiring the consent of all Bridge Lenders
holding Bridge Advances.
   
Governing Law:
New York.
   
Expenses:
The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and enforcement of all
loan documentation, including, without limitation, the legal fees of the Bridge
Lead Arrangers’ counsel, regardless of whether or not the Bridge Facility is
closed. The Borrower will also pay the expenses of each Bridge Lender in
connection with the

 
 


4

--------------------------------------------------------------------------------






 

 
enforcement of any of the loan documentation related to the Bridge Facility.
   
Counsel to Bridge Lead Arranger:
Fried Frank Harris Shriver & Jacobson LLP.
   
Fees:
As provided in the Fee Letter.















5

--------------------------------------------------------------------------------






ANNEX II-B
SUMMARY OF PRINCIPAL TERMS AND CONDITIONS
 
$780,000,000 SENIOR SECURED ROLLOVER FACILITY
 
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-B is
attached.
 
Borrower:
Same Borrower as in ABL Summary of Terms and Bridge Summary of Terms.
   
Guarantors:
Same Guarantors as in ABL Summary of Terms and Bridge Summary of Terms. The
Rollover Loans will be guaranteed on the same basis as the Bridge Loans.
   
Rollover Facility:
Senior secured subordinated rollover loans (the “Rollover Loans”) in an initial
principal amount equal to 100% of the outstanding principal amount of the Bridge
Loans on the Rollover Date. Subject to the conditions precedent set forth below,
the Rollover Loans will be available to the Borrower in one drawing on the
Rollover Date. The Rollover Loans will be governed by the definitive documents
for the Bridge Loans and, except as set forth below, shall have the same terms
as the Bridge Loans.
   
Security:
Same as Bridge Loans.
   
Ranking:
Same as Bridge Loans.
   
Interest Rate:
At the Rollover Date, the interest rate on the Rollover Loans will be a rate per
annum equal to the three month LIBOR in effect on the Rollover Date plus the
Applicable margin on Bridge Loans in effect on the Rollover Date. For each
three-month period after the Rollover Date the interest rate shall increase by
0.50%.
 
The interest rate on the Rollover Loans shall not exceed the Total Cap.
Notwithstanding the foregoing, following the occurrence of a payment or
bankruptcy event of default, the applicable interest rate shall be increased by
an additional 2.00% per annum.
Interest on the Rollover Loans will be payable quarterly in arrears.
   
Maturity:
Seven years from the Rollover Date (the “Rollover Maturity Date”).
   
Optional Prepayment:
For so long as the Rollover Loans have not been exchanged for Exchange Notes as
provided in Annex II-C, they may be prepaid at the option of the Borrower, in
whole or in part, at any time, together with accrued and unpaid interest to the
prepayment date (but without premium or penalty).
   
Conditions Precedent to any Rollover Loans:
The ability of the Borrower to refinance any Bridge Loans with Rollover Loans is
subject to the following conditions being satisfied:
(a) at the time of any such refinancing, there shall exist no Event


--------------------------------------------------------------------------------






 
of Default or event which, with notice and/or lapse of time, could become an
Event of Default;
 
(b)  all fees due to the Bridge Lead Arrangers and the Initial Bridge Lenders
shall have been paid in full; and
 
(c)  no order, decree, injunction or judgment enjoining any such refinancing or
the provision of any Rollover Loans shall be in effect.
   
Assignments and Participations:
The Bridge Lenders shall have the right to assign their interest in any Rollover
Loans in whole or in part in compliance with applicable law to any third parties
only with the prior written consent of the Bridge Lead Arrangers. The Bridge
Lenders will be permitted to sell participations with voting rights limited to
significant matters such as changes in amount, rate and maturity date.
   
Rollover Covenants and Events of Default:
From and after the Rollover Date, the covenants and events of default applicable
to the Rollover Loans will conform to those applicable to the Exchange Notes.
   
Governing Law:
New York.
   
Expenses:
Same as the Bridge Loans.
   
Fees:
As provided in the Fee Letter.





 


 


2

--------------------------------------------------------------------------------





ANNEX II-C
SUMMARY OF PRINCIPAL TERMS AND CONDITIONS
 
$780,000,000 SENIOR SECURED EXCHANGE NOTES
 
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-C is
attached.
 
Borrower:
Same Borrower as in ABL Summary of Terms and Bridge Summary of Terms.
   
Guarantors:
Same Guarantors as in ABL Summary of Terms and Bridge Summary of Terms.
   
Exchange Notes:
At any time on or after the Rollover Date, the notes evidencing the Rollover
Loans due to the Bridge Lenders having a minimum aggregate principal amount of
$50.0 million may, at the option of such Bridge Lenders, be exchanged for an
equal principal amount of senior secured exchange notes of the Borrower (the
“Exchange Notes”). The Borrower will issue Exchange Notes under an indenture
that complies with the Trust Indenture Act of 1939, as amended (the
“Indenture”). The Borrower will appoint a trustee reasonably acceptable to the
Bridge Lead Arranger. The terms of the Exchange Notes will be substantially
negotiated at the closing of the Bridge Loans and are intended to be based
generally on the terms of the proposed offering of Senior Secured Notes. The
Indenture will include provisions customary for an indenture governing publicly
traded high yield debt securities for issuers of similar credit quality. Except
as expressly set forth herein, the Exchange Notes shall have the same terms as
the Rollover Loans.
   
Interest Rate; Redemption:
Each Exchange Note will bear interest at a fixed rate equal to the then
applicable interest rate in effect on the Rollover Loans for which it is
exchanged (plus 50 basis points if the Exchange Notes do not bear registration
rights as described below under “Registration Rights”), but in no event in
excess of 12.00% per annum (if they bear registration rights as described below)
or 12.50% per annum (if they do not bear such registration rights). The Exchange
Notes will be noncallable until the fourth anniversary of the Closing Date and
will be callable thereafter at par plus accrued interest plus a premium equal to
one-half of the coupon declining ratably to par on the date that is two years
prior to maturity of the Exchange Notes. The Borrower may redeem up to 35% of
the aggregate principal amount of the Exchange Notes, at a price of 100% plus
the applicable coupon, together with accrued and unpaid interest, if any, to the
redemption date, with the net proceeds of one or more equity offerings;
provided, however, that the minimum outstanding principal amount of the Exchange
Notes after such repurchase is not less than 65% of the amount of the original
issue. The Exchange Notes will provide for mandatory repurchase offers customary
for publicly traded high yield debt securities.
   
Registration Rights:
At the Borrower’s option, the Exchange Notes will bear the following
registration rights:




--------------------------------------------------------------------------------






 

 
Within 180 days after each issuance of Exchange Notes, the Borrower shall file
with the Securities and Exchange Commission a shelf registration statement
and/or an exchange offer registration statement with respect to an offer to
exchange the Exchange Notes for publicly registered notes having identical terms
and the Borrower shall use its commercially reasonable efforts to cause such
registration statement to be declared effective by the 270th day following each
such issuance and, with respect to a shelf registration statement, keep such
shelf registration statement effective, with respect to resales of the Exchange
Notes, for the greater of (a) two years or (b) as long as it is required by the
Initial Bridge Lenders to resell the Exchange Notes. Upon failure to comply with
the requirements of the registration rights agreement (a “Registration
Default”), the Borrower shall pay liquidated damages to each holder of Exchange
Notes with respect to the first 90-day period immediately following the
occurrence of the first Registration Default in an amount equal to 0.25% per
annum on the principal amount of Exchange Notes held by such holder. The amount
of the liquidated damages will increase by an additional 0.25% per annum on the
principal amount of Exchange Notes with respect to each subsequent 90-day period
until all Registration Defaults have been cured or otherwise become
inapplicable, up to a maximum amount of liquidated damages for all Registration
Defaults of 1.00% per annum.
   
Governing Law:
New York.







 


 


2

--------------------------------------------------------------------------------


 
 


ANNEX III
CONDITIONS PRECEDENT*
 
The commitments under the Commitment Letter, the closing and the initial
extension of credit under the ABL Facility and the extension of the Bridge Loans
under the Bridge Facility will be subject to the satisfaction of the following
conditions precedent as applicable:
 
(a)  Prior to and during the syndication of the Facilities and the offering of
the Senior Secured Notes, there shall be no offering, placement or arrangement
of any equity securities, debt securities or bank financing by or on behalf of
any of the Companies or any of their respective affiliates (other than (i) the
Senior Secured Notes and (ii) pursuant to the Target’s existing credit agreement
(including the “accordion” feature thereof) or, as an alternative to the
accordion feature of the Target’s existing credit agreement, in mortgages not in
excess of $40.0 million encumbering real property of the Target, in each case as
permitted by the Acquisition Agreement (defined below)) that could reasonably be
expected to, in the discretion of the Lead Arrangers, disrupt or materially
interfere with the orderly syndication of the Facilities and the offering of the
Senior Secured Notes.
 
(b)  Since the date of the Acquisition Agreement, no change, event or
circumstance has occurred that has had a Company Material Adverse Effect (as
defined in the Acquisition Agreement) that is continuing and no change, event or
circumstance has occurred and is continuing that would reasonably be expected to
have a Company Material Adverse Effect.
 
(c) The Acquisition shall have been consummated in accordance with the Agreement
and Plan of Merger dated as of the date of the Commitment Letter regarding the
Acquisition (together with the disclosure letters related thereto, the
“Acquisition Agreement”), and no provision of the Acquisition Agreement shall
have been waived, amended or otherwise modified in a manner materially adverse
to the Lenders without the prior written consent of the Lead Arrangers. The Lead
Arrangers shall be reasonably satisfied in all material respects with the terms
of any agreements that are material to the interests of the Lenders and are to
be entered into in connection with the Acquisition Agreement. The Lead Arrangers
acknowledge that the draft of the Acquisition Agreement dated March 2, 2007 is
satisfactory to the Lead Arrangers. No agreement, order or decree has been
entered into or issued requiring one or more of the Companies to hold separate
(including by trust or otherwise), divest, dispose of or sell any of their
respective businesses or assets with aggregated Allocated Amounts (as defined in
the Acquisition Agreement) in excess of the Threshold Amount (as defined in the
Acquisition Agreement).
 
(d) (i) In the case of the Bridge Loans, all conditions to drawing under the ABL
Facility on the Closing Date shall have been satisfied, and (ii) in the case of
the ABL Facility, the Borrower shall have received $780.0 million in gross
proceeds from the advance of the Bridge Loans or the issuance and sale by the
Borrower of the Senior Secured Notes.
 
(e) The Borrower shall use commercially reasonable efforts to obtain a rating
for the Senior Secured Notes from each of Moody’s and S&P.
 
(f) The Lead Arrangers and the Lenders shall have received (i) such audited,
unaudited, pro forma and other financial statements, schedules and information
of the Borrower and its subsidiaries and the Target and its subsidiaries of the
type that would be required in a registered public offering on Form S-1 under
the Securities Act and/or that would be necessary for such investment banks to
receive customary “comfort” (including “negative assurance” comfort) from
independent accountants of the Borrower and the Target in connection with the
offering of the Senior Secured Notes (but excluding information required by
Regulation S-X Rule 3-10 to the extent not available after your use of
commercially reasonable efforts); and (ii) forecasts prepared by management of
the Companies, each in the same form as the Projections, on a monthly basis for
the first year following the Closing Date and on an annual basis for each year
thereafter during the term of the Facilities.




--------------------------------------------------------------------------------






(g) (x) In the case of the ABL Facility and the Bridge Facility, the Companies
shall have completed and made available to the Lead Arrangers and potential
Lenders one or more Information Memoranda (including a separate information
memorandum for both public and private investors) to be used in connection with
the syndication of the Facilities a reasonable amount of time after the date of
the Commitment Letter, (y) in the case of the Bridge Facility, not later than 20
days prior to the Closing Date, the Companies shall have completed and made
available to the Lead Arrangers and potential investors copies of one or more
offering memoranda for the offering and sale of the Senior Secured Notes
containing such disclosures of the type that would be required in a registered
public offering on Form S-1 under the Securities Act (with such exceptions as
are mutually agreed) and as otherwise customary for Rule 144A offerings of
securities similar to the Senior Secured Notes, and (z) senior management of the
Companies (including the Target) shall have made themselves available for rating
agency presentations and roadshows and other meetings with potential lenders in
the ABL Facility and potential investors for the Senior Secured Notes as
required by the Lead Arrangers in their reasonable judgment to syndicate the ABL
Facility and to market the Senior Secured Notes.
 
(h) The negotiation, execution and delivery of mutually satisfactory definitive
documentation with respect to the Facilities (the “Facilities Documentation”),
providing for valid and perfected (subject to certain exceptions to be set forth
in the loan documentation) liens and security interests in the collateral
securing the ABL Facility and the Bridge Facility or the Senior Secured Notes,
as the case may be, including without limitation customary certificates and
opinions. The Facilities Documentation shall not contain any conditions
precedent to the funding of the Facilities on the Closing Date other than the
conditions expressly set forth in the Commitment Letter or this Annex III
thereto.



 
Notwithstanding anything in the Commitment Letter, Annexes I, II or III thereto,
the Fee Letter or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations
relating to the Borrower, the Target, their subsidiaries and their businesses
the making of which shall be a condition to availability of the Facilities on
the Closing Date shall be (A) such of the representations made by the Target in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that you have the right to terminate your obligations under
the Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement and (B) the Specified Representations (as defined below)
and (ii) the terms of the Facilities Documentation shall be in a form such that
they do not impair availability of the Facilities on the Closing Date if the
conditions set forth in the Commitment Letter and this Annex III are satisfied
(it being understood that, to the extent any Collateral (other than (x) the
pledge and perfection of the security interests in capital stock of U.S.
subsidiaries held by the Borrower or any Guarantor and (y) other assets pursuant
to which a lien may be perfected by the filing of a financing statement under
the Uniform Commercial Code) is not provided on the Closing Date after your use
of commercially reasonable efforts to do so, the delivery of Collateral shall
not constitute a condition precedent to the availability of the Facilities on
the Closing Date but shall be required to be delivered after the Closing Date
pursuant to arrangements to be mutually agreed. For purposes hereof, “Specified
Representations” means representations and warranties relating to legal
existence, corporate power and authority, the due authorization and execution
and enforceability of the Facilities Documentation, Federal Reserve margin
regulations, solvency, the Investment Company Act, status of the ABL Facility as
senior debt and, to the extent set forth above, validity and perfection of
security interests granted in the Collateral.
 



--------------------------------------------------------------------------------


*  Capitalized terms not otherwise defined herein have the same meanings as
specified in the Commitment Letter to which this Annex I is attached.
 
 
 
 
 
 
2